DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/10/2020 has been entered.  Claims 25-38 and 40-44 remain pending in the application.  Claims 1-24 and 39 have been canceled.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference is shown first in the sentence.  Limitations from the claims are shown within parenthesis.  Examiner interpretations are shown in italics.  
Claims 25-38 and 40-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Monroe et al. (US 20190009465 A1).
Regarding claim 25, Monroe teaches that the 3D printing methods disclosed herein utilize a combination of build material granules, pressure application, and a fusing agent, which includes a latent binder, in order to produce a cured green body in a dry cake of pressed build material fragments, i.e., crushed build material granules (paragraph [0006]).  Monroe teaches that the build material distributor 18 may be moved in a direction as denoted by the arrow 22, e.g., along the y-axis, over the build ceramic particles are sinterable).  
Regarding claim 26, Monroe teaches the method of claim 25 as stated above.  Monroe teaches that the processes shown in FIGS. 2A through 2E may be repeated to iteratively build up several patterned layers and to form the latent green body (paragraph [0072]).  
Regarding claim 27, Monroe teaches the method of claim 26 as stated above.  Monroe teaches that the pressed cake 46 may then be exposed to a wet extraction 
Regarding claim 28, Monroe teaches the method of claim 27 as stated above.  Monroe teaches that after the wet extraction of the cured green body 44′, the cured green body 44′ may be heated to remove the water-insoluble or solvent-insoluble cured binder, and then sintered to form the final 3D part 52, as shown in FIG. 2I (paragraph [0086]).  
Regarding claim 29, Monroe teaches the method of claim 25 as stated above.  Monroe teaches that the ceramic particles are held (agglomerated) together by the binder to form the build material granules (paragraph [0027]).  
Regarding claim 30, Monroe teaches the method of claim 25 as stated above.  Monroe teaches that the printing system 10 also includes a pressing die 24 (paragraph [0019]).  Monroe teaches that the pressing die 24 may apply sufficient pressure onto the layer of the build material granules 16 to crush the build material granules 16 into build material fragments, which may include intact primary ceramic particles and binder (wherein the powdered build material includes a mixture of sinterable powder particles and dry binder particles), and to increase the density of the layer (paragraph [0019]).  
Regarding claim 31, Monroe teaches the method of claim 25 as stated above.  Monroe teaches that the ceramic particles are held (agglomerated) together (coated) by the binder to form the build material granules (paragraph [0027]).  
Regarding claim 32, Monroe teaches the method of claim 25 as stated above.  Monroe teaches that the processes shown in FIGS. 2A through 2E may be repeated to 
Regarding claim 33, Monroe teaches the method of claim 25 as stated above.  Monroe teaches heating to form the cured green body 44′ which results in the evaporation of most of the fluid from the green body 44 (wherein the dissolvable binder that reflows hardens upon the evaporation of the deposited solvent; paragraph [0080]).  Monroe teaches that the evaporated fluid may include the fusing agent components as well as the dissolved binder of the granules 16 (paragraph [0080]).  
Regarding claim 34, Monroe teaches a 3D printing system 10 (paragraph [0013]).  Monroe teaches a combination of build material granules, pressure application, and a fusing agent, which includes a latent binder, in order to produce a cured green body in a dry cake of pressed build material fragments, i.e., crushed build material granules (paragraph [0006]).  Monroe teaches that the build material distributor 18 may be moved in a direction as denoted by the arrow 22, e.g., along the y-axis, over the build material supply 14 and across the build area platform 12 to spread a layer of the build material granules 16 over the build area platform 12 (a printer for fabricating at least one layer of a three-dimensional object, comprising: a spreader configured to deposit a layer of powdered build material; paragraph [0018]).  Monroe teaches that each build material granule is composed of primary ceramic particles (sinterable powder) and a binder that holds the primary ceramic particles together (paragraph [0007]).  Monroe teaches that the binder of the build material granules is selected so that it is at least partially soluble in a primary solvent of the fusing agent that is used during printing (wherein the powdered build material includes particles of sinterable 
Regarding claim 35, Monroe teaches the printer of claim 34 as stated above.  Monroe teaches that the inkjet applicator 28 may be programmed to receive commands from the controller 32 and to deposit the fusing agent 38 according to a pattern of a cross-section for the layer of the 3D part that is to be formed (paragraph [0046]).  Monroe teaches that the processes shown in FIGS. 2A through 2E may be repeated to iteratively build up several patterned layers and to form the latent green body (paragraph [0072]).  
Regarding claim 36, Monroe teaches the printer of claim 34 as stated above.  Monroe teaches that the pressed cake 46 may then be exposed to a wet extraction process to remove the non-patterned build material fragments 16′ from the stabilized, cured green body 44′ (paragraph [0082]).  Monroe teaches that water or solvent exposure may be accomplished by spraying the pressed cake 46 with water or solvent using wet extraction tool(s) 50, such as a hose and a sprayer, a spray gun, and that water or solvent exposure may also be accomplished by sonicating the pressed cake 46 in a water or solvent bath (paragraph [0084]).  
Regarding claim 37, Monroe teaches the printer of claim 36 as stated above.  Expressions relating the apparatus to contents thereof, e.g., the green part, during an intended operation are of no significance in determining patentability of the apparatus claim.  Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP § 2115.
Regarding claim 38, Monroe teaches the printer of claim 34 as stated above.  Expressions relating the apparatus to contents thereof, e.g., the powdered build material, during an intended operation are of no significance in determining patentability of the apparatus claim.  Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP § 2115.
Regarding claim 40, Monroe teaches the printer of claim 34 as stated above.  Expressions relating the apparatus to contents thereof, e.g., the powdered build material, during an intended operation are of no significance in determining patentability of the apparatus claim.  Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP § 2115.
Regarding claim 41, Monroe teaches the printer of claim 34 as stated above.  Monroe teaches that the processes shown in FIGS. 2A through 2E may be repeated to iteratively build up several patterned layers (middle layer is an interface layer) and to form the latent green body 44 (paragraph [0072]).  
Regarding claim 42, Monroe teaches the printer of claim 34 as stated above.  Expressions relating the apparatus to contents thereof, e.g., the dissolvable binder, during an intended operation are of no significance in determining patentability of the apparatus claim.  Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP § 2115.
Regarding claim 43, Monroe teaches a 3D printing system 10 (three-dimensional printer system; paragraph [0013]).  Monroe teaches a combination of build material granules, pressure application, and a fusing agent, which includes a latent binder, in order to produce a cured green body in a dry cake of pressed build material fragments, i.e., crushed build material granules (paragraph [0006]).  Monroe teaches that the build material distributor 18 may be moved in a direction as denoted by the arrow 22, e.g., along the y-axis, over the build material supply 14 and across the build area platform 12 to spread a layer of the build material granules 16 over the build area platform 12 (a spreader movable with respect to a powder bed; paragraph [0018]).  Monroe teaches that controller 32 may control the operations of the build area platform 12, the build material supply 14, the build material distributor 18, the pressing die 24, and the inkjet applicator 28 (a controller configured to, during a first printing step, cause the spreader to spread a layer of powdered build material across the powder bed; the controller further configured to, during a second printing step, selectively deposit a 
Regarding claim 44, Monroe teaches the printer system of claim 34 as stated above.  Expressions relating the apparatus to contents thereof, e.g., the powdered build material, during an intended operation are of no significance in determining patentability of the apparatus claim.  Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP § 2115.  

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.  Applicant argues that Monroe states "The fusing agent 38 includes at least the primary solvent and the latent binder. In some instances, the fusing agent 38 includes the primary solvent and the latent binder, without any other components" (remarks, page 6).  Applicant argues that in all cases Monroe requires that the "fusing agent" includes a latent binder (remarks, page 6).  Applicant further argues that in the present application as reflected in the pending claims, binder is deposited as part of the build material during spreading of a powder (remarks, page 6).  Applicant argues that the solvent does not include a latent binder for providing structure for the green part (remarks, page 7).  This is not found convincing because Monroe uses two binders.  Nothing in the claims precludes the use of an additional binder in the solvent.  The binder deposited with the sinterable powder of Monroe is dissolvable in the solvent, does reflow, and is hardened to secure particles of the sinterable powder to one another forming a two-dimensional cross-section, as stated above.  Accordingly, the binder deposited with the sinterable powder of Monroe reads on the claim limitations, as stated above.  The dissolvable binder of Monroe needs only to contribute to the securing of the particles of the sinterable powder to one another forming a two-dimensional cross-section to read on the claim limitation.  The existence of another binder which also contributes to the securing of the particles of the sinterable powder to one another forming a two-dimensional cross-section is allowed due to the open ended claim construction.  
.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Examiner, Art Unit 1733